     Case 1:17-cv-00013-DAD-SKO Document 64 Filed 09/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY EUGENE BISEL,                               Case No.: 1:17-cv-00013-DAD-SKO (HC)
12                        Petitioner,                     ORDER GRANTING RESPONDENT’S
                                                          SECOND REQUEST FOR EXTENSION OF
13             v.                                         TIME
14    RAY FISHER, JR., et al.,                            [Doc. 63]
15                        Respondents.                    [DEADLINE: OCTOBER 4, 2021]
16

17            Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On September 2, 2021, Respondent filed a second request for

19   extension of time to file a response. (Doc. 63.)

20            Good cause having been presented and good cause appearing therefor, Respondent is

21   GRANTED thirty (30) days to and including October 4, 2021, to file a response.

22
     IT IS SO ORDERED.
23

24   Dated:     September 3, 2021                                 /s/ Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
